UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1297


In Re: DAVID LEWIS,

                Petitioner.




                 On Petition for Writ of Mandamus.
               (5:11-cr-00229-F-8; 5:14-cv-00374-F)


Submitted:   August 2, 2016                 Decided:   September 1, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Lewis petitions for a writ of mandamus, alleging that

the district court has unduly delayed in ruling on his 28 U.S.C.

§ 2255    (2012)      motion.      He    seeks    an   order   from    this    court

directing the district court to act.               Our review of the district

court’s    docket     reveals     that   the     court   dismissed     the    § 2255

motion and dismissed as moot Lewis’ motion for adjudication of

the § 2255 motion by order dated July 18, 2016.                       Accordingly,

because the district court has recently ruled on Lewis’ motions,

we   grant    leave    to     proceed    in    forma   pauperis     and    deny   the

mandamus     petition    as     moot.     We     dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   PETITION DENIED




                                          2